DETAILED ACTION
This communication is responsive to Application No. #16/857626 filed on April 24, 2020. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim is rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.  The claim recites the limitation “wherein one or more synchronization frames are received at each AP” (emphasis added); however, it is unclear which entity in the system is sending the one or more synchronization frames.  For purposes of examination, the Examiner has interpreted that the one or more synchronization frames are sent by any network entity in the system.

Regarding claim 1, the claim recites the limitation, “wherein one or more synchronization frames are received at each AP” (emphasis added).  It is unclear if this “each AP” is referring to one of the previously recited “one or more portal access points”, or “one or more satellite APs”, or wherein one or more synchronization frames are received at each AP of the one or more portal access points and the one or more satellite APs” (emphasis added).

Regarding claims 2 and 5, the claims recite the limitation, “a portal AP of the one or more portal APs” (emphasis added).  It is unclear if this “a portal AP” is intended to be different from the previously recited “a portal AP of the one or more portal APs” in independent Claim 1.  For purposes of examination, the Examiner has interpreted the limitation to read, “the portal AP of the one or more portal APs” (emphasis added). 

Regarding claim 9, the claim recites the limitation, "wherein each proxied synchronization frame is duplicated and proxied multiple times throughout the single channel” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read:  "wherein each proxied synchronization frame is duplicated and proxied multiple times throughout a single channel” (emphasis added).  

Regarding claims 14-17, the claims recite the limitation, "an originator/a destination of the synchronization frame” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read:  "an originator/a destination of the proxied synchronization frame” (emphasis added). 

Regarding claim 14, the claim recites the limitation, "wherein the originator is one of the portal APs” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read:  "wherein the originator is one of the one or more portal APs” (emphasis added).  

Regarding claim 15, the claim recites the limitation, "wherein the originator is one of the satellite APs” (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read:  "wherein the originator is one of the one or more satellite APs” (emphasis added).  

Regarding claim 18, the claim recites the limitation, “the one or more satellite APs ignore duplicates of the unique identifier from a received synchronization frame” (emphasis added).  It is unclear if this is intended to be “a received proxied synchronization frame”.  For purposes of examination, the Examiner has interpreted the limitation to read, “the one or more satellite APs ignore duplicates of the unique identifier from a received proxied synchronization frame” (emphasis added).

Regarding claim 19, the claim recites the limitation, “wherein each synchronization frame sent over wireless LAN” (emphasis added).  It is unclear if this is intended to be an original synchronization frame or a proxied synchronization frame.  For purposes of examination, the Examiner has interpreted the limitation to read, “wherein each proxied synchronization frame sent over wireless LAN” (emphasis added).

Regarding claim 19, the claim recites the limitation, “wherein each synchronization frame sent over wireless LAN” (emphasis added).  It is unclear if this is intended to be a different wireless LAN than the previously recited LAN in Claim 1.  For purposes of examination, the Examiner has interpreted the limitation to read, “wherein each synchronization frame sent over the wireless LAN” (emphasis added).

Regarding claims 2-20, claims 2-20 each depend on independent claim 1, and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Patent No. 8,451,752, hereinafter, “Lu”) in view of Levesque et.al. (US Patent Application Publication, 20170055236, hereinafter, “Levesque”), further in view of Wynans et.al. (US Patent Application Publication, 20070236359, hereinafter, “Wynans”).
Regarding claim 1, Lu teaches:
A system comprising (Lu: a wireless mesh network configuration.  Fig. 1 and [Column 6, line 6]): 
a switch (Lu: a gateway device 102.  Fig. 1 and [Column 6, line 12]); 
one or more portal access points (APs), wherein each portal AP is connected to the switch by a wired connection (Lu: Some of the APs such as APs 103-104 [i.e., portal APs] may be coupled via a wired network [i.e., wired connection] to a gateway device 102 [i.e., the switch].  Fig. 1 and [Column 6, lines 10-12]); and
one or more satellite APs (Lu: APs 105-106 [APs 105-106 are satellite APs, as they are remote and wirelessly connect to APs 103-104, which are portal APs].  Fig. 1 and [Column 6, lines 7-10]), wherein each of the one or more satellite APs has one or more wireless paths to a portal AP of the one or more portal APs by a wireless connection (Lu: wireless mesh network configuration 100 includes, but is not limited to, multiple mesh APs 103-106 communicatively coupled to each other as depicted via dash communication links [i.e., wireless paths/connection].  Fig. 1 and [Column 6, lines 7-10]); 
wherein the one or more frames (Lu: packet 701 [i.e., frame] is originally initiated from an end-user client such as client 211 of FIG. 2.  Figs. 1, 2, 7 and [Column 9, lines 15-16]) are proxied between at least two of: the one or more portal APs and the one or more satellite APs (Lu: when AP 201 [AP 201 can be the Mesh AP 103 in Fig. 1, which is a portal AP] receives packet 701 … AP 201 may further perform another lookup operation … to determine a pair of source MAC address 708 and destination MAC address 709, where the source MAC address 708 represents a MAC address associated with the outgoing interface of current AP and the destination MAC address 709 represents an ingress interface of a next hop AP [which can be Mesh AP 105 in Fig. 1, a satellite AP ]. As a result, a new packet 702 is generated having source MAC address 708 and destination MAC address 709 [i.e., proxied frame], where most of the original packet 701 having fields 703-706 is encrypted (e.g., tunneled) ….  Figs. 1, 2, 7 and [Column 9, lines 21-22, 43-55]); and
wherein the proxied frames are forwarded to: the one or more portal APs and the one or more satellite APs (Lu: Packet 702 is then transmitted to a next hop AP 202 via interface 203 … When AP 202 receives packet 702 … AP 202 determines whether the revealed packet 701 is intended for its local end-user client such as client 212 ... Otherwise, the packet 701 is then repackaged and tunneled to another AP using techniques similar to those set forth above.  Figs. 1, 2, 7 and [Column 9, lines 55-66]).
Although Lu teaches mesh access points (APs) interconnected by wireless and wired LANs for sending/receiving packets, Lu does not explicitly teach:
wherein one or more synchronization frames are received at each AP, wherein the one or more portal APs receive the one or more synchronization frames via a wired LAN, and wherein the one or more satellite APs receive the one or more synchronization frames via a wireless LAN;
while avoiding resending and receiving a frame of the proxied synchronization frames more than once. 
However, in the same field of endeavor, Levesque teaches:
wherein one or more synchronization frames are received at each AP, wherein the one or more portal APs receive the one or more synchronization frames (Levesque: an AP (e.g., 105) may synchronize itself to an external time source (e.g., 117) by listening to a Pulse-Per-Second (PPS) signal [i.e., synchronization frame] from a Global Positioning System (GPS) receiver … Thus, each AP may be synched using an external time source.  Figs. 1A/1B and ¶ [0057-0058]) via a wired LAN (Levesque: the APs may provide an interface between the wireless mesh network 100 and an external network (e.g., 120) that may be wired.  Figs. 1A/1B and ¶ [0038]), and wherein the one or more satellite APs receive the one or more synchronization frames via a wireless LAN (Levesque: individual nodes' [i.e., satellite APs, which connect to APs 101/105 in Figs. 1A/1B via dashed lines (wireless connections)] time references may be synchronized to the time reference of the APs based on advertisement packets transmitted by the APs.  Fig. 1B and ¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lu to include the features as taught by Levesque above in order to provide precise clock synchronization for wireless mesh networks. (Levesque, ¶ [0035]).
Although Lu-Levesque teaches mesh access points (APs) interconnected by wireless and wired LANs, and synchronizing with each other using an external time source, Lu-Levesque does not explicitly teach:
while avoiding resending and receiving a frame of the proxied synchronization frames more than once;
However, in the same field of endeavor, Wynans teaches:
while avoiding resending and receiving a frame of the proxied synchronization frames more than once (Wynans: the time synchronization packets within the mesh network may comprises sequence numbers, keying sequences or other unique identifiers such that a device receiving the packet can detect a packet duplication to prevent duplicate time synchronization sequences.  ¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lu-Levesque to include the features as taught by Wynans above in order to detect and prevent duplicate time synchronization sequences. (Wynans, ¶ [0035]).

Regarding claim 2, Lu-Levesque-Wynans discloses on the features with respect to claim 1 as outlined above.
Lu further teaches:
wherein data sent from the switch to a satellite AP of the one or more satellite APs is proxied through a portal AP of the one or more portal APs (Lu: In order to access an external network such as Internet 101, mobile device has to communicate with at least one of the mesh APs 1306-1311, which channels the communications with MMS 1301 to access external network 101, or vice versa [the Examiner interprets that in the reverse direction, i.e., traffic from the internet is sent from the Mobile Mesh Server 1301 (i.e., the switch) through a Mobile Mesh Manager 1306 (i.e., a portal AP) to one or more Mobile Mesh AP 1308 (i.e., satellite Aps)].  Fig. 13 and [Column 16, lines 41-45]).

Regarding claim 3, Lu-Levesque-Wynans discloses on the features with respect to claim 2 as outlined above.
Lu further teaches:
wherein the data sent from the switch to the satellite AP is further proxied through no connecting satellite APs (Lu: when an Ethernet packet is received from external network 101, MMS 1301 [i.e., the switch] generates an IP packet by encapsulating the Ethernet packet, using the IP address of MMS as a source IP address and using the IP address of MMM 1306 as a destination IP address. The IP packet is then transmitted from MMS 1301 to MMM 1306 [i.e., a portal AP] via the L3 tunnel. MMM 1306 then strips off the L3 header to reveal the original Ethernet packet and sends the Ethernet packet back to mobile device 1305 [i.e., packet is sent from the portal AP MMM 1306 to the destination mobile device, with no intervening satellite AP].  Fig. 16 and [Column 19, lines 25-33]).

Regarding claim 4, Lu-Levesque-Wynans discloses on the features with respect to claim 2 as outlined above.
Lu further teaches:
wherein the data sent from the switch to the satellite AP is further proxied through one or more connecting satellite APs (Lu: mobile device 1305 exchanges packets with mesh AP 1308 [i.e., satellite AP] and/or MMM 1306 using L2 routing, where mobile device 1305, mesh AP 1308, and/or MMM 1306 may operate in a WDS [wireless distribution system] mode to enable the L2 routing while preserving the MAC address of an end-user client device coupled to mobile device 1305.  Fig. 16 and [Column 19, lines 6-11]).

Regarding claim 5, Lu-Levesque-Wynans discloses on the features with respect to claim 1 as outlined above.
Lu further teaches:
wherein data sent from a satellite AP of the one or more satellite APs to the switch is proxied through a portal AP of the one or more portal APs (Lu: when an L2 packet is received by MMM 1306 [i.e., portal AP] from mobile device 1305 via mesh AP 1308 [i.e., satellite AP], MMM 1306 generates an L3 packet as an IP packet by encapsulating the L2 packet, using the IP address of MMM 1306 as a source IP address and using the IP address of MMS 1301 [i.e., the switch] as a destination IP address [i.e., proxied].  Fig. 16 and [Column 19, lines 15-20]).

Regarding claim 6, Lu-Levesque-Wynans discloses on the features with respect to claim 5 as outlined above.
Lu further teaches:
wherein the data sent from the satellite AP to the switch is further proxied through no connecting satellite APs (Lu: when an L2 packet is received by MMM 1306 [i.e., portal AP] from mobile device 1305 via mesh AP 1308 [i.e., satellite AP], MMM 1306 generates an L3 packet as an IP packet by encapsulating the L2 packet, using the IP address of MMM 1306 as a source IP address and using the IP address of MMS 1301 [i.e., the switch] as a destination IP address [i.e., proxied].  Fig. 16 and [Column 19, lines 15-20]).

Regarding claim 7, Lu-Levesque-Wynans discloses on the features with respect to claim 2 as outlined above.
Lu further teaches:
wherein the data sent from the satellite AP to the switch is further proxied through one or more connecting satellite APs (Lu: In order to access an external network such as Internet 101, mobile device has to communicate with at least one of the mesh APs 1306-1311, which channels the communications with MMS 1301 to access external network 101 [And per equivalent Fig. 1, [Column 6, lines 7-11]: Referring to FIG. 1, wireless mesh network configuration 100 includes, but is not limited to, multiple mesh APs 103-106 communicatively coupled to each other as depicted via dash communication links.  The Examiner interprets that the design suggests there can be multiple intervening mesh APs (satellite APs), and not just the ones shown in Figs 1 and 13].  Figs. 1, 13 and [Column 16, lines 41-45]).

Regarding claim 8, Lu-Levesque-Wynans discloses on the features with respect to claim 1 as outlined above.
Lu further teaches:
wherein data sent from a first satellite AP of the one or more satellite APs (Lu: Mobile Mesh AP 1310.  Fig. 16) to a second satellite AP of the one or more satellite APs (Lu: Referring to FIG. 1, wireless mesh network configuration 100 includes, but is not limited to, multiple mesh APs 103-106 communicatively coupled to each other as depicted via dash communication links.  The Examiner interprets that the design suggests there can be multiple intervening mesh APs (satellite APs), and not just the ones shown in Figs 1 and 16].  Figs. 1, 16 and [Column 6, lines 7-11]) is proxied through a first portal AP of the one or more portal APs (Lu: Mobile Mesh Manager 1309.  Fig. 16) in a sending AP area (Lu: Mesh Cell 1304.  Fig. 16) to a second portal AP of the one or more portal APs (Lu: Mobile Mesh Manager 1306.  Fig. 16) in a receiving AP area (Lu: Mesh Cell 1303.  Fig. 16).

Regarding claim 9, Lu-Levesque-Wynans discloses on the features with respect to claim 1 as outlined above.
Lu further teaches:
wherein each proxied synchronization frame is duplicated and proxied multiple times throughout the single channel via at least one of: wired links and wireless links (Lu: when AP 201 receives packet 701 … a new packet 702 is generated having source MAC address 708 and destination MAC address 709 [i.e., proxied frame] , where most of the original packet 701 having fields 703-706 is encrypted (e.g., tunneled) [i.e., channel] … Packet 702 is then transmitted to a next hop AP 202 via interface 203 … When AP 202 receives packet 702, … AP 202 determines whether the revealed packet 701 is intended for its local end-user client such as client 212 ... Otherwise, the packet 701 is then repackaged and tunneled to another AP [i.e., duplicated and proxied again, multiple times] using techniques similar to those set forth above.  Figs. 1, 2, 7 and [Column 9, lines 21-22, 50-53, 55-66]).

Regarding claim 10, Lu-Levesque-Wynans discloses on the features with respect to claim 9 as outlined above.
Lu further teaches:
wherein each duplicated and proxied synchronization frame comprises a source address and a destination address (Lu: when AP 201 receives packet 701 … a new packet 702 is generated having source MAC address 708 and destination MAC address 709, where most of the original packet 701 having fields 703-706 is encrypted (e.g., tunneled) ….  Figs. 1, 2, 7 and [Column 9, lines 21-22, 50-53]).

Regarding claim 11, Lu-Levesque-Wynans discloses on the features with respect to claim 10 as outlined above.
Lu further teaches:
wherein each duplicated and proxied synchronization frame further comprises an original source address and an original destination address (Lu: packet 701 includes [i.e., the original packet/frame] , among others, a source MAC address 703, a destination MAC address … when AP 201 receives packet 701 … a new packet 702 is generated [i.e., proxied frame] having source MAC address 708 and destination MAC address 709, where most of the original packet 701 having fields 703-706 is encrypted (e.g., tunneled).  Figs. 1, 2, 7 and [Column 9, lines 17-19, 21-22, 43-53]).

Regarding claim 12, Lu-Levesque-Wynans discloses on the features with respect to claim 11 as outlined above.
Lu further teaches:
wherein the original source address holds the source of an original frame of the proxied synchronization frames (Lu: … where most of the original packet 701 [i.e., original frame] having fields 703-706 is encrypted (e.g., tunneled) using a variety of encryption methods to generate a new payload 707 of pocket 702 … packet 701 includes [i.e., the original frame], among others, a source MAC address 703 [i.e., original source address], a destination MAC address.  Figs. 1, 2, 7 and [Column 9, lines 52-55, 17-19]).

Regarding claim 13, Lu-Levesque-Wynans discloses on the features with respect to claim 12 as outlined above.
Lu further teaches:
wherein the original destination address holds a destination of the original frame of the proxied synchronization frames (Lu: … where most of the original packet 701 [i.e., original frame] having fields 703-706 is encrypted (e.g., tunneled) using a variety of encryption methods to generate a new payload 707 of pocket 702 … packet 701 includes [i.e., the original frame], among others, a source MAC address 703, a destination MAC address [i.e., original destination address].  Figs. 1, 2, 7 and [Column 9, lines 52-55, 17-19]).

Regarding claim 14, Lu-Levesque-Wynans discloses on the features with respect to claim 10 as outlined above.
Lu further teaches:
wherein the source address identifies an originator of the synchronization frame, wherein the originator is one of the portal APs (Lu: when AP 201 receives packet 701 … AP 201 may further … determine a pair of source MAC address 708 and destination MAC address 709, where the source MAC address 708 represents a MAC address associated with the outgoing interface of current AP [AP 201 is equivalent to Mesh AP 103 in Fig. 1, which is a portal AP] and the destination MAC address 709 represents an ingress interface of a next hop AP. As a result, a new packet 702 is generated having source MAC address 708 and destination MAC address 709.  Figs. 1, 2, 7 and [Column 9, lines 21-22, 43-56]).

Regarding claim 15, Lu-Levesque-Wynans discloses on the features with respect to claim 10 as outlined above.
Lu further teaches:
wherein the source address identifies an originator of the synchronization frame, wherein the originator is one of the satellite APs (Lu: When AP 202 receives packet 702, AP 202 strips off the header having at least source MAC address 708 and destination MAC address 709 and decrypts payload 707 to reveal the original packet 701. Again, similar to operations performed by AP 201, AP 202 [AP 202 is equivalent to Mesh AP 105 or Mesh AP 106 in Fig. 1, which are satellite APs] determines whether the revealed packet 701 is intended for its local end-user client such as client 212. If so, the revealed packet 701 is then transmitted to the local client. Otherwise, the packet 701 is then repackaged and tunneled to another AP using techniques similar to those set forth above [The Examiner interprets that AP 202 (satellite AP) performs the same technique as AP 201 above, which is to encapsulate packet 701 with AP 202’s outgoing interface address as the new source MAC address, to produce a new packet].  Figs. 1, 2, 7 and [Column 9, lines 57-67]).

Regarding claim 16, Lu-Levesque-Wynans discloses on the features with respect to claim 10 as outlined above.
Lu further teaches:
wherein the destination address identifies a destination of the synchronization frame, wherein the destination address is one of the one or more portal APs (Lu: when an Ethernet packet is received from external network 101, MMS 1301 [i.e., the switch] generates an IP packet by encapsulating the Ethernet packet, using the IP address of MMS as a source IP address and using the IP address of MMM 1306 [i.e., a portal AP] as a destination IP address.  Fig. 16 and [Column 19, lines 25-33]).

Regarding claim 17, Lu-Levesque-Wynans discloses on the features with respect to claim 10 as outlined above.
Lu further teaches:
wherein the destination address identifies a destination of the synchronization frame, wherein the destination address is one of the one or more satellite APs (Lu: when AP 201 receives packet 701 … AP 201 may further … determine a pair of source MAC address 708 and destination MAC address 709, where the source MAC address 708 represents a MAC address associated with the outgoing interface of current AP and the destination MAC address 709 represents an ingress interface of a next hop AP [which is AP202 in Fig. 2; AP 202 is equivalent to Mesh AP 105 or Mesh AP 106 in Fig. 1, which are satellite APs]. As a result, a new packet 702 is generated having source MAC address 708 and destination MAC address 709.  Figs. 1, 2, 7 and [Column 9, lines 21-22, 43-56]).

Regarding claim 18, Lu-Levesque-Wynans discloses on the features with respect to claim 10 as outlined above.
Lu further teaches:
wherein each duplicated and proxied synchronization frame comprises a unique identifier, wherein the one or more portal APs and the one or more satellite APs ignore duplicates of the unique identifier from a received synchronization frame (Wynans: the time synchronization packets [i.e., synchronization frames] within the mesh network may comprises sequence numbers, keying sequences or other unique identifiers such that a device receiving the packet can detect a packet duplication to prevent duplicate time synchronization sequences [i.e., ignore].  ¶ [0035]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu-Levesque-Wynans in view of Chitrakar et.al. (US Patent Application Publication, 20210258877, hereinafter, “Chitrakar”).
Regarding claim 19, Lu-Levesque-Wynans discloses on the features with respect to claim 10 as outlined above.
Lu-Levesque-Wynans does not explicitly teach:
wherein each synchronization frame sent over wireless LAN is encapsulated under a frame subtype. 
However, in the same field of endeavor, Chitrakar teaches:
wherein each synchronization frame sent over wireless LAN is encapsulated under a frame subtype (Chitrakar: The WUP Payload 220 carries the actual wake-up signal and comprises a preamble portion, WUR-Sync 222 and a Data portion, WUR frame 230. The WUR-Sync 222 is used for … timing synchronization … etc., while the WUR frame 230 carries the control information. The WUR frame 230 … further composed of various sub-fields such as a MAC header 240, ... The MAC header 240 may be further comprised of a Frame control field 242, ... The Frame control field 242 may be further comprised of a Type field 262, ... The frame Type 262 indicates the type of the WUR frame, which may be one of the following: …, WUR Vendor Specific frame ...  Fig. 2 and ¶ [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lu-Levesque-Wynans to include the features as taught by Chitrakar above in order to facilitate pro-active event/condition reporting by WUR STA [Wake-Up Radio radio STAtion]. (Chitrakar, ¶ [0012]).

Regarding claim 20, Lu-Levesque-Wynans-Chitrakar discloses on the features with respect to claim 19 as outlined above.
Chitrakar further teaches:
wherein the frame subtype is a vendor specific action frame (Chitrakar: The Frame control field 242 may be further comprised of a Type field 262 ... The frame Type 262 indicates the type of the WUR frame, which may be one of the following: …, WUR Vendor Specific frame ...  Fig. 2 and ¶ [0070]).
The rationale and motivation for adding this teaching of Chitrakar is the same as the rationale and motivation for Claim 19.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416